Exhibit 10.2







February 12, 2015




John S. Quinn
[Home address redacted]


Dear John:


This letter confirms our offer for you to continue your employment with LKQ
Corporation while serving in the position of Chief Executive Officer and
Managing Director, LKQ Europe. Please note that this offer is confidential and
is subject to the approval of the LKQ Board of Directors. The terms and
conditions of this offer are as follows:


1.
Compensation - You will be paid a bi-weekly salary of US$21,730.77 on regular
company payroll dates. Your annual bonus opportunity under the Management
Incentive Plan will be the same as your current position with a threshold,
target and maximum of 50%, 100% and 110%, respectively. You will continue to
participate in the LKQ Corporation Long Term Incentive Plan with a threshold,
target and maximum award opportunity of 36%, 71% and 142%, respectively. You
will continue to participate in the LKQ Corporation 1998 Equity Incentive Plan
and be eligible for grants under this program consistent with your position
level and performance. Your participation in such plans is subject to the terms
and conditions of the plans, and in the event of any inconsistency between this
letter and the plans, the plans will govern. Notwithstanding the foregoing, the
terms and conditions of your employment will be, for the duration of your
assignment as CEO & Managing Director, LKQ Europe, no less (as a whole) than
those in effect for your successor(s) in the position of Chief Financial
Officer, LKQ Corporation (except for any sign-on grants of equity or cash
payments, if any, paid to your successor(s) in the position of Chief Financial
Officer, LKQ Corporation).   



2.
Tax Equalization - Tax equalization will be provided to you on your total
worldwide income on the basis of no state residency in the United States. You
will need to meet with a representative from a tax advisor selected by LKQ
Corporation (currently Grant Thornton) to review the tax implications of this
assignment to you. Allowances and other items provided to you as part of this
assignment will be grossed up and then will be tax equalized. During the term of
this assignment, the Company will provide annual tax preparation services to you
at the Company’s expense, and upon completion of the assignment will continue to
provide tax services at the Company’s expense until such time as foreign tax
equalization or return preparation is no longer required.



3.
Relocation - During the course of this assignment, you will be required to
relocate to the United Kingdom. If you elect to sell your current residence in
Clarendon Hills, Illinois, the Company will reimburse your expenses in
connection with the sale of this home, including real estate commissions up to a
maximum of six percent of the sale price. In addition, this reimbursement will
include reasonable and customary fees you incur associated with such sale,
including but not limited to title search, tax stamps, survey, etc. Reasonable
and customary legal fees incurred as part of this sale will also be reimbursed
by the Company. You will be provided a household goods moving allowance of
twenty-five thousand dollars (US$25,000) for the shipment of household goods to
your principle residence in the United Kingdom (assignment city) or, if you
elect, to your current home in Phoenix, Arizona. You will need to provide
receipts for reimbursement of any of these costs and fees, in accordance with
the Company’s reimbursement policies and requirements.



4.
Personal Vehicles - The Company will reimburse you for any loss you incur on
sale of up to two vehicles retained at your principal place of residence. Such
loss will be limited to the difference between the sale price and Kelly Blue
Book retail value. Prior to selling the vehicle(s) at a loss, you must review
the sale price with the Senior Vice President, Human Resources, LKQ Corporation.



5.
Miscellaneous Relocation Allowance - You will be paid a one-time relocation
allowance of one month’s base salary to cover the cost of household goods at the
assigned location, provided you select an unfurnished property as your principal
place of residence. Should you select a furnished property as your principal
place of residence, this allowance will be limited to twenty-five thousand
dollars (US$25,000).



6.
Employee Benefits - You and your eligible dependents will participate in the
International Blue Cross health and welfare program for medical treatment in the
assignment country location. When in the United States for medical treatment,
you and your eligible dependents will be covered under the Blue Cross health
care program you elected as a




--------------------------------------------------------------------------------



U.S.-based employee. Your dependent daughter will continue coverage on the
U.S.-based Blue Cross plan per your election for 2015 and subsequent years based
on your benefit election.  You will continue to participate in the LKQ
Corporation 401(k) and 401(k) Plus Plan.


7.
Allowances - During the course of your assignment, you will receive a Goods &
Services allowance, including a monthly housing allowance for a residence with
three bedrooms and two bathrooms in an “executive area” of London. This
calculation will be based on an Efficient Purchaser Index for the area selected.
Your allowances will have an offset for an assumed housing cost in the U.S. The
Company will confirm the amount of this allowance separately.



8.
Company Vehicle - You will be provided a Company vehicle for your use during the
course of this assignment. The Company will pay the monthly lease cost, initial
down payment (up to three months), insurance, parking and fuel for business. For
this assignment you will be leased a luxury vehicle such as a Mercedes Benz or
BMW, which you may select. You are permitted to use the vehicle for personal use
and will be taxed as appropriate for any non-business use mileage. Your spouse
will be authorized to drive this vehicle.

 
9.
Home Finding Assistance - You will receive an allowance not to exceed five
thousand dollars ($5,000) for your expenses associated with locating a principle
residence in the United Kingdom. In the event you are required to pay a fee to
an agent for the rental of your primary residence in the United Kingdom, such
fee will be reimbursed as well.



10.
Home Leave - You and your spouse will be eligible for an annual home leave
allowance. The Company will reimburse you for round trip business class travel
between the assigned location and Chicago, Illinois or Phoenix, Arizona. In the
event you elect not to return to either of these locations for home leave, the
Company will pay you the equivalent amount in cash for your use as you elect. In
addition to the annual home leave above, your spouse may travel up to two
additional times per year on a similar basis.



11.
Dependent Child Travel - As your daughter will not accompany you on this
assignment, the Company will reimburse you for up to a maximum of four trips in
a twelve month period for her travel between the U.S. and the assigned
expatriate location. This travel will be reimbursed at an economy/coach fare and
will be based on the fare level between Chicago, Illinois and London, England.



12.
Immigration - You and your eligible dependents will be reimbursed for
immigration fees associated with obtaining any necessary visas, work permits,
residency permits, etc. and any cost to maintain U.S. green card status for you
and your dependents. All immigration paperwork must be completed and approved by
the immigration authorities at the assigned expatriate location prior to the
start of the assignment.



13.
Physical Examination - You and your eligible dependents are recommended to
complete physical examinations prior to the start of the assignment. Results of
the exam will not be shared with the Company. The Company will reimburse you for
reasonable and customary fees associated with such exams. Prior to commencing
the exams, you are required to obtain the approval of the Senior Vice President,
Human Resources, LKQ Corporation regarding the costs of such exams.



14.
Vacation and Holiday Allowance -You will continue to earn PTO under the LKQ
Corporation policy with an additional two weeks allowance annually and will
follow the holiday schedule in the assigned country.



15.
Compassionate Leave - In the event of a seriousness illness or death of an
immediate family member (spouse, child, parent, brother, sister, parent in-law,
brother or sister in-law, or grandparent), the Company will reimburse you and
your eligible dependents for round trip business class air fare between the
assigned city location and the city of your family member. In the event of the
death of one your eligible dependents (spouse or daughter), the Company will
reimburse you and your surviving dependents round trip business class air fare
between the assigned expatriate location and your destination city.



16.
Repatriation - Upon completion of the assignment, the Company will reimburse you
and your eligible dependents for business class air fare between the assigned
expatriate location and Chicago, Illinois or Phoenix, Arizona. The Company will
also provide you with a household goods moving allowance of up to US$25,000 for
the shipment of household goods from your UK residence to your US residence. In
the event that you elect to relocate to a city other that Phoenix, Arizona, the
Company will provide you with an allowance not to exceed US$5,000 for your
expenses associated with finding housing in the US following the completion of
your assignment.






--------------------------------------------------------------------------------



17.
Employment Agreement - Upon the completion of your expatriate assignment you
will be provided an agreement under which you will provide services regarding
financial matters involving the Company, including but not limited to the
Company’s annual and quarterly financial statements and the Company’s capital
structure. The agreement will be for a three-year term commencing on your
repatriation (or a later date if mutually agreed) to include provisions for
continued participation in LKQ Corporation health and welfare plans, continued
opportunity to  exercise vested options in accordance with their original terms
and continued vesting of equity. If necessary, you will be deemed “retired” for
purposes of the LKQ Corporation Long Term Incentive Plan upon completion of your
assignment as Chief Executive Officer and Managing Director, LKQ Europe,
provided that you comply with the restrictive covenants in such agreement.



18.
Transition - This appointment is to be effective on or about March 30, 2015
subject to approval by the Board of Directors of the Company; provided, however,
that you will continue your current responsibilities until a replacement Chief
Financial Officer for LKQ Corporation is hired. You may commute between your
residence in Chicago, Illinois or Phoenix, Arizona until you relocate to the
assigned country, and commuting costs (air fare, hotels, car rentals, etc.) will
be reimbursed under the LKQ Business Travel Policy.



19.
Governing Law and Choice of Forum - This agreement, the terms of your
assignment, and your ongoing relationship with LKQ Corporation during your
assignment will be governed by Illinois law. Any action, suit, dispute or other
proceeding arising out of or relating to this agreement or your services
provided pursuant to this agreement is subject to the exclusive jurisdiction of
the State or federal courts located in the City of Chicago, County of Cook,
State of Illinois.





I look forward to your positive response to this offer.  Upon acceptance of this
offer, we will submit the proposal to the LKQ Board of Directors.




        
Sincerely,
 
 
/s/ Robert L. Wagman
Robert L. Wagman
President and Chief Executive Officer




